MEMORANDUM***
Rubilito de Castro Villaviray, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal of an immigration judge’s denial of his application for asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review the BIA’s decision for substantial evidence, Shah v. INS, 220 F.3d 1062, 1067 (9th Cir.2000), and we deny the petition for review.
Substantial evidence supports the BIA’s decision. Agbuya v. INS, 241 F.3d 1224, 1229 (9th Cir.2001). Contrary to Villaviray’s contention, he failed to establish that the NPA was motivated, even in part, by one of the statutory grounds. The record does not establish, much less compel, the conclusion that Villaviray expressed political opposition to the NPA, and was persecuted for that expressed opinion, cf. Borja v. INS, 175 F.3d 732, 736 (9th Cir.1999) (en banc), or that the NPA imputed a political opinion to Villaviray, cf. Agbuya, 241 F.3d at 1229-30.
Because Villaviray does not satisfy the standard for asylum, he necessarily fails to satisfy the more stringent standard for withholding of deportation. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.